Citation Nr: 0401128	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for arthritis, 
bilateral hands.

2.  Entitlement to service connection for kidney disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for liver disability.

5.  Entitlement to service connection for stomach disability.

6.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected traumatic 
coraclavicular synostosis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of entitlement to service connection for a stomach 
disability, and for entitlement to service connection for 
migraine headaches, claimed as secondary to service-connected 
traumatic coraclavicular synostosis of the right shoulder, 
are discussed in the remand that follows this decision.


FINDINGS OF FACT

1.  The veteran's current arthritis of the hands was not 
present in service or manifested within one year thereafter, 
and has not been shown to be etiologically related to 
service.

2.  There is no medical diagnosis of current chronic kidney 
disability.  

3.  The veteran's hepatitis C was not present in service and 
had not been shown to be etiologically related to service.  

4.  The veteran's current liver disorder was not present in 
service or manifested within one year thereafter, and has not 
been shown to be etiologically related to service; nor is it 
shown to be secondary to medication the veteran takes for his 
service-connected right shoulder disability.


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral hands was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).

2.  A kidney disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  

3.  Hepatitis C was not incurred or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303 (2003). 

4.  A liver disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

With regard to the claims involving arthritis of the hands, 
kidney disability, hepatitis C, and liver disability, the 
Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes the veteran's 
service medical records, and post-service treatment records 
in the form of private and VA medical records.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA examinations in October 
2000 and October 2002, at which time medical nexus opinions 
were provided.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal that has not been obtained by the RO.  Under these 
circumstances, no further action is necessary to assistant 
the claimant with his claims.  

The Board also finds that all VCAA notice requirements have 
been met with regard to the issues involving arthritis of the 
hands, kidney disability, hepatitis C, and liver disability.  
Letters from the RO to the veteran dated in October 2001, 
April 2002, August 2002 and July 2003 clearly informed him of 
the provisions of VCAA with regard to what evidence he must 
obtain and which evidence VA would assist him in obtaining.  
Moreover, the statement of the case in January 2003 advised 
of the type of evidence necessary for him to prevail with 
these claims.  The Board therefore finds that the veteran has 
been effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit),  The 
Federal Circuit held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of 
America(PVA)  v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  While this case was pending at the Board, 
a regulatory change was implemented in response to the PVA 
case.  The newly enacted regulation allows VA to adjudicate a 
claim within a year of receipt, without any prohibition.  The 
new provision is retroactive to the date of the VCAA, 
November 9, 2000.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).  Therefore, the Board finds 
that there is no prejudice to the veteran in this case as a 
result of any legal deficiency in the VCAA notice furnished 
to him by the RO pursuant to the invalidated regulation, 
because that regulation has now been cured by legislative 
enactment.  Id.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
cirrhosis of the liver, and cardiovascular-renal disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Arthritis, bilateral hands

Service medical records do not show any complaints of or 
treatment for arthritis in service.  

VA outpatient treatment records show that the veteran was 
seen in November 2000 and diagnosed with arthritis pain, 
questionably related to hepatitis C.  In August 2001, 
physical examination revealed slight swelling in the fingers.  
The assessment was arthritis.  

A review of the record indicates that the veteran does have a 
current diagnosis of arthritis, bilateral hands, but it 
further shows that the veteran had no known history or 
diagnosis of arthritis in service or within the presumptive  
period following service.  Examination of post-service 
records fails to show a diagnosis of arthritis of the hands 
until many years after service.  It is not until 2000 that 
the veteran was diagnosed with and treated for arthritis.  
While the Board acknowledges the veteran's assertion that his 
arthritis of the hands began in service, the Board cannot 
consider his opinion as competent evidence.  The Court has 
held that medically untrained laypersons are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and such an opinion  is entitled to no 
weight.  See, e.g., Livesay v. Principi, 15  Vet. App. 165, 
174 (2001); Espiritu v. Derwinski, 2 Vet. App.  492, 495 
(1992).  In light of the absence of a diagnosis of arthritis 
within one year of service and the lack of medical evidence 
to support a nexus between the veteran's current diagnosis 
and service, the Board must conclude that service connection 
for arthritis, bilateral hands, is not warranted.  Reasonable 
doubt would not assist the veteran in this matter, as the 
preponderance of the evidence is against his claim. 

Kidney Disability

The veteran's service medical records are silent for any 
complaints of or treatment for a kidney disorder.  

At VA examination in August 2002, the examiner reviewed the 
claims folder.  The examiner's assessment of the claims 
folder was that he did not find any evidence of renal 
dysfunction.  The examiner had been asked to provide an 
opinion as to whether it was likely that the veteran's kidney 
condition was secondary to his use of Motrin.  The examiner 
again stated that he did not find any documentation or 
evidence of (current) abnormal kidney function.  

The remainder of the VA and private treatment records 
reviewed show no indication of a current kidney disability.  

Therefore, the veteran's claim for entitlement to service 
connection for a kidney disability is denied because no 
current disability is shown.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich 
v. Brown, 104 F. 3d 1328 (1997).  In this case, despite the 
fact that the veteran has been examined by VA, a kidney 
disability has not been diagnosed.  The absence of a current 
disability was also indicated by the VA examiner in October 
2002, when he was asked to provide an opinion regarding the 
claimed kidney disability.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board concludes that the veteran does 
not currently have a kidney disability.  Congress 
specifically limited entitlement for service-connected 
disease or injury to cases resulting in disability.  See 38 
U.S.C. §§ 1110, 1131.  As there is no medical evidence of 
current existence of a kidney disability, service connection 
is clearly not warranted.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (absent proof of present disability there can 
be no valid claim).  Thus, the preponderance of the evidence 
is against the claim.  

Hepatitis C 

The veteran contends that he has hepatitis C as a result of 
active military service.  A review of the veteran's service 
medical records reveals that they are negative for any 
evidence of recorded complaints, findings, treatment or 
diagnosis of hepatitis C.  Nor is the veteran shown to have 
had any blood transfusions, any documented in-service injury 
requiring the administration of blood products, or any 
reported consequences from his routine inoculations.  

At VA examination in October 2000, hepatitis C was diagnosed 
by the examiner.  The diagnosis was based upon the results of 
a positive blood test and elevated liver function readings 
considered consistent with hepatitis C.  

In April 2002, the RO sent the veteran a letter notifying him 
that the medical community recognized several risk factors 
for hepatitis C infections, and listed all of those risk 
factors for the veteran.  He was asked to submit which risk 
factors applied to him.  

In June 2002, the veteran responded only that he had been 
treated for hepatitis at VA during the mid 1990's; and he did 
not respond to the RO's inquiry regarding his risk factors 
for contracting hepatitis C.  In June 2002, the RO notified 
the veteran that service connection for hepatitis C was 
denied.

At VA examination in August 2002, the examiner reviewed the 
claims folder and noted the veteran's diagnosis of hepatitis 
C.  

The record in this case shows that the claimant's service 
medical records are silent for complaint, treatment, findings 
or diagnosis of hepatitis C during the veteran's period of 
active service, at the time of service separation, or until 
decades after final service separation, when laboratory tests 
were positive for hepatitis C.  Although the veteran has a 
current diagnosis of hepatitis C, there is no competent 
medical evidence that his current hepatitis is etiologically 
related to his active service.  In this instance, there is 
not an approximate balance of positive and negative evidence 
as to invoke the reasonable-doubt/benefit-of-the-doubt rule.  
The preponderance of the evidence is against a finding that 
the veteran's current hepatitis C is causally related to his 
active service.  

Liver

The veteran also contends that he has a liver disorder, as 
secondary to taking medication, Ibuprofen, for his service-
connected right shoulder disability, currently classified as 
traumatic coraclavicular synostosis, right shoulder.  

A review of the veteran's service medical records reveals 
that they are negative for any evidence of recorded 
complaints, findings, treatment or diagnosis of a liver 
condition.  

At VA examination in October 2000, hepatitis C was diagnosed 
by the examiner, based upon the results of a positive blood 
test and elevated liver function readings considered 
consistent with hepatitis C.  

At VA examination in August 2002, the examiner reviewed the 
claims folder and stated that the veteran had had abnormal 
liver functions tests for a period of many years, up to maybe 
10 years or longer.  It was specifically noted that there was 
an elevated AST/SGOT (serum glutamate oxaloacetate 
transaminase) of 115 (0-37) in October 2000, and an elevated 
ALT/SGPT (serum glutamic pyruvate transaminase) of 190 (0-40) 
in October 2000.  Those values were also up in September 
2000, April 1999, and June 1990.  The examiner stated that 
the most recent numbers as of October 2000 were not 
frightening, but were abnormal.  In addition, the examiner 
noted that the claims folder contained definite documentation 
that the veteran had used alcohol repetitively, that he had 
also had problems with drug abuse and that hepatitis-C 
antibodies had been diagnosed.  The examiner stated:

The references with which I am familiar regarding the 
use of Ibuprofen definitely indicate that abnormal renal 
function is an added risk and probably contraindicates 
the use of Ibuprofen and other non-steroid anti-
inflammatory drugs.  However, the warnings do not 
suggest that Ibuprofen causes liver disease.  Warnings 
do suggest caution if the liver disease is present and 
in this case it is.  

Following a review of the record and examination of the 
veteran, the examiner provided an opinion as to whether it 
was likely that the veteran's liver condition was secondary 
to the use of Motrin as treatment for shoulder pain.  It was 
the examiner's opinion that it was far less likely than not 
that the veteran's liver problems could be attributed to 
Motrin.  The reason was that the veteran had used alcohol to 
excess and he had hepatitis C.  

The record in this case shows that the veteran's service 
medical records are silent for complaint, treatment, findings 
or diagnosis of a liver disorder during his period of active 
service, at the time of service separation, or for decades 
after service separation, when he had elevated liver 
functions tests.  Although the veteran has a current liver 
disorder, there is no competent medical evidence that his 
current condition is etiologically related to his active 
service.  It is noted that the only chronic liver disease to 
which the law accords presumptive service connection is 
cirrhosis, and that there is no indication of cirrhosis 
within one year of service separation, or even today.  
Lastly, the VA examiner in October 2002 opined that the 
veteran's liver condition was not secondary to the use of 
Motrin as treatment for shoulder pain.  

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that the veteran's 
liver condition was neither incurred in nor aggravated by 
active military service, it did not result as secondary to 
the use of medication used for treatment of his service-
connected right shoulder disability, and it cannot be 
presumed to have manifested to a compensable degree during 
one year following service.  The Board also finds that there 
is not an approximate balance of positive and negative 
evidence as to invoke the reasonable-doubt/benefit-of-the-
doubt rule.  The preponderance of the evidence is against 
service connection for a liver condition on a direct, 
presumptive or secondary basis.  


ORDER

Service connection for arthritis, bilateral hands is denied.

Service connection for a kidney disability is denied.

Service connection for hepatitis C is denied.

Service connection for a liver disability is denied.


REMAND

The veteran claims that service connection is warranted for a 
stomach disability manifested by erosions in the antrum.  The 
veteran's service medical records are silent for any 
indication of a stomach problem in service.  At a VA 
examination in October 2000, the veteran told the examiner 
that he had a stomach problem with indigestion, belching, 
heartburn and distension of the abdomen.  He had a 
gastroscopic study which showed erosions of the lower end of 
the stomach and antrum.  The impression was that the veteran 
had gastric erosions secondary to Ibuprofen and other 
medications, and that he had daily symptoms of nausea, 
distension, gas and difficulty eating.  The basis of the RO's 
denial of the veteran's secondary service connection claim 
was that the veteran took the medication Ibuprofen for 
headaches (a nonservice-connected disability) rather than for 
his service-connected right shoulder disability.  A nexus 
opinion should be obtained as to whether the veteran takes 
medication for his right shoulder disability that has caused 
erosions in the antrum.  

Likewise, a nexus opinion should be obtained as to whether 
the veteran's current headaches are related to his service-
connected right shoulder disability.  Service medical records 
show that in March 1974, the veteran was seen for complaints 
of headaches of 4 weeks duration.  At that time, the veteran 
indicated that he had pain from a lump in his right shoulder 
that radiated up to the cranial muscles and caused him 
headaches.  Private treatment in June 1987 shows complaints 
of right shoulder pain with constant headaches.  At the 
October 2002 examination, he was diagnosed with migraine 
headaches.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current medically diagnosed 
stomach disorder, including erosions in 
the antrum, is related to medication that 
the veteran takes for his service-
connected right shoulder disability.  A 
complete rationale should accompany the 
solicited and stated opinions.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current medically diagnosed 
headache disorder, to include migraines, 
is related to in-service headache 
complaints in 1974, and/or to medication 
that the veteran takes for his service-
connected right shoulder disability.  A 
complete rationale should accompany the 
solicited and stated opinions.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
record and determine if service 
connection is warranted for stomach 
disability and for migraine headaches.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



